DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      DOMINIQUE M. BARTEET,
                            Appellant,

                                    v.

     THE RITZ CARLTON HOTEL COMPANY, L.L.C., a Maryland
                       Corporation,
                         Appellee.

                              No. 4D16-3443

                              [March 7, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jeffrey Gillen, Judge; L.T. Case No. 50-2007-CA-023789-
XXXX-MB.

  Chance McClain of the Law Office of Chance McClain, Lake Park, for
appellant.

  Thomas A. Valdez of Quintairos, Prieto, Wood & Boyer, P.A., Tampa;
and David Tarlow and Scott M. Teich of Quintairos, Prieto, Wood &
Boyer, P.A., Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.